Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 27 and 32-40 are pending.
Priority
This application filed on 04/15/2020, is a CON of U.S. application No. 15/311,737, filed on 11/16/2016 (ABN), which is a 371 of PCT/US15/30984, filed on 05/15/2015, which claims priority to U.S. provisional application No. 61/994,477, filed on 05/16/2014. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2021, was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al (hereinafter “Oh”, Respiratory Research, 2013, 14(35), 1-9), as evidenced by McKinley et al (hereinafter “McKinley”, J. Immunology, 2008, 181, 4089-4097).
	Independent claim 27 is directed to a method of treating a subject with steroid-resistant asthma, comprising administering an effective amount of cysteamine or a pharmaceutically acceptable salt thereof.

“An “effective amount” is that amount of the treatment that alone, or together with further doses, produces the desired response, e.g. elimination or alleviation of symptoms, prevention or reduction the risk of asthma exacerbation, and/or restoration of quality of life.”  Emphasis added.

Accordingly, for the purpose of examination, an amount of cysteamine or a pharmaceutically acceptable salt thereof, that is necessary to elicit the desired biological response, is included in the interpretation of “an effective amount” recited in claim 27.
Similar to claim 27, Oh teaches a pharmaceutical approach to treating asthma in a group of subjects (mice). Mice with ovalbumin (OVA)-induced asthma were treated with cysteamine and over the course of treatment, reported reduction in asthma symptoms such as airway hyperresponsiveness (AHR). Please see abstract, Figures 4-5, descriptions thereof, and conclusions.
Cysteamine treatment reduces: i) airway inflammation compared to the PBS-treated control; and ii) the number of infiltrating inflammatory cells compared to the PBS-treated control. Please see pages 4-6 and Figures 4-5.
Although Oh teaches a pharmaceutical approach that treats OVA-induced asthma with cysteamine (see discussions above), Oh is not explicit in teaching OVA-induced asthma as a steroid resistant asthma.
However, OVA-induced asthma is known in the art as a steroid resistant asthma. For example, McKinley experimentally tested steroid responsiveness of mice with OVA-induced asthma. AHR was not attenuated by dexamethasone (DEX) treatment. Please see abstract, Figures 1-5, descriptions thereof, and conclusions.
Therefore, claim 27 is anticipated by Oh as evidenced by McKinley.
 	Regarding claim 37, Oh teaches injecting mice with cysteamine (see page 2, under “Materials and method” section).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27, 32-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (Respiratory Research, 2013, 14(35), 1-9), as evidenced by McKinley (J. Immunology, 2008, 181, 4089-4097), as applied to claims 27 and 37 above, and in view of Wong et al (hereinafter “Wong”, U.S. Pub. No. 20050143473, published 06/30/2005) as evidenced by Allansmith et al (hereinafter “”, Survey of Ophthalmology, 1986, 30(4), 229-244, Abstract used).
The limitations of claims 27 and 37 as well as the corresponding teachings of Oh as evidenced by McKinley are described above, and hereby incorporated into the instant rejection.
The invention of claims 32-36 and 39-40 are similar to claim 27, however, claims 32-36 and 39-40 differ slightly from claim 27 in that the claims require: i) bitartrate salt or hydrochloride salt of cysteamine (claim 32); ii) disulfide form of cysteamine (claim 33); iii) further applying a non-steroid treatment (claims 34-35);  and iv) a human patient (claims 36, 39-40).
Oh as evidenced by McKinley differs from claims 32-36 and 38-40 only insofar as Oh as evidenced by McKinley is not explicit in teaching the limitations of claims 32-36 and 38-40.
However, the invention of claims 32-36 and 38-40 would have been obvious over Oh as evidenced by McKinley because at the time the instant invention was filed, the utility of cysteamine or a pharmaceutically acceptable salt thereof, for the treatment of asthma, was known in the art.
For example, Wong provides methods that can be used for treating allergic conditions such as asthma, comprising administering an effective amount of cysteamine or a pharmaceutically acceptable salt thereof, to a patient in need thereof. Please see abstract, ¶s 0016, 0022, 0025-0026 and reference claims 1-26. Wong teaches cysteamine hydrochloride (see ¶ 0026).
The term “effective amount” refers to the amount necessary to elicit the desired biological response (see ¶ 0025). 
The term “patient” includes, but not limited to humans, mice, cats, dogs, etc (see ¶ 0018).
Wong at ¶ 0021, discloses that cysteamine can be provided for the treatment of and/or prevention of the development of allergies as well as the symptoms associated with an allergic reaction (e.g., antihistamines, corticosteroids). Similar to Oh (see discussions above), Wong also teaches that AHR can be treated, prevented, and/or reduced through a cysteamine treatment (see ¶ 0026). 
Regarding claim 32, Wong teaches cysteamine hydrochloride (see ¶ 0026).
Regarding claim 33, Wong at ¶ 0022, states: 
 “As used herein, reference to a "cysteamine compound" includes cysteamine, the various cysteamine salts (such as cysteamine hydrochloride and cysteamine phosphate) as well as prodrugs of cysteamine that can, for example, be readily metabolized in the body to produce cysteamine.  Also included within the scope of the subject invention are analogs, derivatives, conjugates, and metabolites of cysteamine, which have the ability as, described herein to treat and/or prevent the development of allergies as well as the symptoms associated with an allergic reaction.  Various analogs, derivatives, conjugates, and metabolites of cysteamine are well known and readily used by those skilled in the art and include, for example, compounds, compositions and methods of delivery as set forth in U.S.  Pat.  Nos.  6,521,266; 6,468,522; and 5,714,519.” Emphasis added.
Cysteamine in a disulfide form is a conjugate form of cysteamine. Furthermore, disulfide form of cysteamine was well known in the art at the time of filing (see instant specification page 9, lines 6-7, including the cited reference).
Regarding claim 34, Wong teaches that a cysteamine compound can be administered concurrently with common allergy-related medications including, without limitations, antihistamines (i.e., terfenadine, astemazole, loratadine); decongestants (i.e., pseudoephedrine); Steroids (i.e., beclomethasone, triamcinolone, budesonide, fluticasone); non-steroidal anti-inflammatory medications (i.e., cromolyn Sodium, nedocromil); epinephrine; and bronchodilators (i.e., beta-agonists, anticholinergics). Emphasis added. Please see ¶ 0028.
Regarding claim 35, Wong teaches cromolyn sodium (see ¶ 0028). Cromolyn sodium is a mast cell stabilizer as evidenced by Allansmith, who teaches cromolyn sodium as a mast cell stabilizer (see abstract).
Regarding claims 36 and 39-40, Wong discloses that the term “patient”, describes an organism, including mammals such as humans, to which treatment with a composition according to the invention is provided. Please see ¶ 0018. The dosage used can be varied based upon the age, weight, health, or the gender of the individual to be treated (emphasis added). Please see ¶ 0034. The “humans” necessarily encompass a steroid-resistant asthma: i) human patient free of steroid treatment (claim 36); ii) human adult (claim 39); and iii) human child who is 18 years old or younger (claim 40).
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Oh as evidenced by McKinley with Wang as evidenced by Allansmith, in order to arrive at the invention of claims 32-36 and 39-40. The person skilled in the art would have found it obvious to, for example, substitute one cysteamine salt for cysteamine (e.g., cysteamine HCl of Wang for cysteamine of Oh), because cysteamine salts (e.g., cysteamine HCl), are physiologically acceptable and functionally equivalent cysteamine alternatives.  The artisan of the ordinary skill would have had a reasonable expectation that: i) a composition comprising cysteamine HCl would exhibit utility in the treatment of asthma in a steroid-resistant human asthma patient; and ii) a composition comprising cysteamine and a mast cell stabilizer (e.g., cromolyn sodium), would exhibit enhanced therapeutic effect, when compared to a composition cysteamine alone. 
 Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
	Therefore, the invention as a whole was prima facie obvious at the time the application was effectively filed. 
Claims 27 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (Respiratory Research, 2013, 14(35), 1-9) as evidenced by McKinley (J. Immunology, 2008, 181, 4089-4097) as applied to claims 27 and 37 above, and in view of: i) Wong (U.S. Pub. No. 20050143473, published 06/30/2005); and ii) Dohil et al (hereinafter “Dohil”, U.S. Pub. No. 20120015038, published 01/19/2012).
The limitations of claims 27 and 37 as well as the corresponding teachings of Oh as evidenced by McKinley are described above, and hereby incorporated into the instant rejection.
The invention of claim 38 is similar to claim 27, however, claim 38 differs slightly from claim 27 in that the claim requires, wherein the cysteamine or the pharmaceutically acceptable salt thereof, is formulated as an enteric coated solid form or as a sustained-release form. 
Oh as evidenced by McKinley differs from claim 38 only insofar as Oh as evidenced by McKinley is not explicit in teaching the limitations of claim 38.
However, the invention of claim 38 would have been obvious over Oh as evidenced by McKinley because at the time the instant invention was filed, it was known in the art that:
1) a composition comprising cysteamine can be used in a variety of routes of administration such as oral forms (e.g., tablets, capsules) or parenteral or intravenous routes; and 
2) cysteamine or a pharmaceutically acceptable salt thereof, can be formulated as an enteric coated solid form or as a sustained-release form.
 For example:
1) Wang teaches cysteamine or a pharmaceutically acceptable salt thereof, as useful for treating allergic conditions such as asthma. Cysteamine can be used in a variety of routes of administration such as oral forms (e.g., tablets, capsules) or via parenteral, intravenous, intramuscular or other routes. Please see abstract, ¶s 0022, 0030 and reference claims 1-26.
2) Dohil teaches enteric coated solid form of cysteamine or a pharmaceutically acceptable salt thereof (see abstract and ¶s 0033-0034). Enteric coatings reduce the need for frequent administration of cysteamine or a pharmaceutically acceptable salt thereof, by: i) prolonging release until cysteamine or a pharmaceutically acceptable salt thereof, reaches the small intestine; ii) improving delivery to the small intestine; and iii) improving uptake of cysteamine or a pharmaceutically acceptable salt thereof. Please see ¶ 0033.
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Oh as evidenced by McKinley with: i) Wang and ii) Dohil, in order to arrive at the invention of claim 38.  The artisan of the ordinary skill would have had a reasonable expectation that the administration of an enteric coated solid form of cysteamine or a pharmaceutically acceptable salt thereof, to a steroid-resistant asthma patient, would treat the asthma and reduce the need for frequent administration of cysteamine or a pharmaceutically acceptable salt thereof, by: i) prolonging release until cysteamine or a pharmaceutically acceptable salt thereof, reaches the small intestine; ii) improving delivery to the small intestine; and iii) improving uptake of cysteamine or a pharmaceutically acceptable salt thereof. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Non-Statutory Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent Application No. 16/484,052
Claims 27 and 32-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-12, 14-16, 18-21, 24, 26-28 and 30-35 of U.S. patent application No. 16/484,052, in view of Oh (Respiratory Research, 2013, 14(35), 1-9) as evidenced by McKinley (J. Immunology, 2008, 181, 4089-4097).   
The corresponding teachings of Oh as evidenced by McKinley are discussed in the rejections above, and are hereby incorporated into the instant rejections.
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the above cited patent application are similarly drawn to a method of treating asthma with cysteamine or a pharmaceutically acceptable salt thereof. 
The claims of the instant application (e.g., instant claim 27), are drawn to a method of treating a subject with asthma who does not respond to a steroid treatment, comprising administering an effective amount of cysteamine or a pharmaceutically acceptable salt thereof to the subject, whereas, the claims of the reference patent application No. 16/424,274 (e.g., reference patent application claim 1), are directed to a method of treating a subject with asthma or reducing the risk of asthma in a subject, comprising administering an effective amount of cysteamine or a pharmaceutically acceptable salt thereof to the subject. A subject with asthma necessarily encompasses a subject with asthma who does not respond to a steroid treatment.
Furthermore, the selection of a method of using cysteamine or a pharmaceutically acceptable salt thereof, for treating a subject with asthma who does not respond to a steroid treatment, would have been obvious in view of Oh as evidenced by McKinley.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, a person skilled in the art would have recognized the obvious variation of the instantly claimed subject matter over the cited patent application subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629